 



Exhibit 10.1
NEENAH ENTERPRISES, INC.
INCENTIVE COMPENSATION PLAN
     ACP Holding Company, which will be renamed Neenah Enterprises, Inc. (the
“Company”), a Delaware corporation, hereby establishes and adopts the following
Neenah Enterprises, Inc. Incentive Compensation Plan (the “Plan”) to provide
incentive awards that are intended to qualify as “performance-based
compensation” within the meaning of Section 162(m) of the Internal Revenue Code
of 1986, as amended.
1. PURPOSES OF THE PLAN
The purposes of the Plan are to advance the interests of the Company and its
stockholders and assist the Company in attracting and retaining officers and
other key employees of the Company and its Affiliates who, because of the extent
of their responsibilities can make significant contributions to the Company’s
success by their ability, industry, loyalty and exceptional services, by
providing incentives and financial rewards to such persons.
2. DEFINITIONS
     2.1. “Affiliate” shall mean any corporation, partnership or other
organization of which the Company owns or controls, directly or indirectly, not
less than 50% of the total combined voting power of all classes of stock or
other equity interests.
     2.2. “Award” shall mean any amount granted to a Participant under the Plan.
     2.3. “Board” shall mean the board of directors of the Company.
     2.4. “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, and any successor thereto.
     2.5. “Committee” shall mean the Compensation Committee of the Board or any
subcommittee thereof formed by the Compensation Committee to act as the
Committee hereunder. For purposes of satisfying the requirements of Section
162(m) of the Code and the regulations thereunder, the Committee is intended to
consist solely of “outside directors” as such term is defined in Section 162(m)
of the Code.
     2.6. “Disability” means any physical or mental condition of a Participant
that in the opinion of the Committee renders the Participant incapable of
continuing to be an employee of the Company and its Affiliates.
     2.7. “Participant” shall mean the Company’s Chief Executive Officer and
each other officer or key employee of the Company or any Affiliate of the of the
Company selected by the Committee pursuant to Section 4.1 to participate in this
Plan.
     2.8. “Performance Criteria” shall mean net sales; revenue; revenue growth
or product revenue growth; operating income (before or after taxes); pre- or
after-tax income (before or after allocation of corporate overhead and bonus);
earnings per share; net income (pre-tax or

 



--------------------------------------------------------------------------------



 



after-tax and with adjustments as stipulated); total shareholder return; return
on assets, net assets, equity, tangible book value or capital employed;
appreciation in and/or maintenance of the price of the shares of common stock or
any other publicly-traded securities of the Company; market share; gross
profits; earnings (including earnings before taxes, earnings before interest and
taxes or earnings before interest, taxes, depreciation and amortization), and
adjusted versions of those or similar measures; economic value-added models or
equivalent metrics; comparisons with various stock market indices; reductions in
costs; cash flow or cash flow per share (before or after dividends); return on
capital (including return on total capital or return on invested capital); cash
flow return on investment; improvement in or attainment of expense levels or
working capital levels; operating margins, gross margins or cash margin;
year-end cash; debt reductions; stockholder equity; market share; regulatory
achievements; loss ratio, expense ratio, incremental profit contribution
measurements (sales less variable costs), operational type metrics ((including
but not limited to lost time accidents, % scrap, OEE (overall equipment
efficiency), man-hours per ton, on time delivery, workers compensation claims,
customer returns, etc.)), capacity utilization metrics; and implementation,
completion or attainment of measurable objectives with respect to research,
development, products or projects, production volume levels, acquisitions and
divestitures and recruiting and maintaining personnel.
     2.9. “Performance Period” shall mean the Company’s fiscal year or such
other period that the Committee, in its sole discretion, may establish, provided
no Performance Period shall be more than five years in length.
3. ELIGIBILITY AND ADMINISTRATION
     3.1. Eligibility. The individuals eligible to participate in the Plan shall
be the Company’s Chief Executive Officer and any other officer or key employee
of the Company or an Affiliate selected by the Committee to participate in the
Plan (each, a “Participant”).
     3.2. Administration. (a) The Plan shall be administered by the Committee.
The Committee shall have full power and authority, subject to the provisions of
the Plan and subject to such orders or resolutions not inconsistent with the
provisions of the Plan as may from time to time be adopted by the Board, to:
(i) select the Participants to whom Awards may from time to time be granted
hereunder; (ii) determine the terms and conditions, not inconsistent with the
provisions of the Plan, of each Award; (iii) determine the time when Awards will
be granted and paid and the Performance Period to which they relate;
(iv) determine the performance goals for Awards for each Participant in respect
of each Performance Period based on the Performance Criteria and certify the
calculation of the amount of the Award payable to each Participant in respect of
each Performance Period; (v) determine whether payment of Awards may be deferred
by Participants; (vi) interpret and administer the Plan and any instrument or
agreement entered into in connection with the Plan; (vii) correct any defect,
supply any omission or reconcile any inconsistency in the Plan or any Award in
the manner and to the extent that the Committee shall deem desirable to carry it
into effect; (viii) establish such rules and regulations and appoint such agents
as it shall deem appropriate for the proper administration of the Plan; and
(ix) make any other determination and take any other action that the Committee
deems necessary or desirable for administration of the Plan.

- 2 -



--------------------------------------------------------------------------------



 



     (b) Decisions of the Committee shall be final, conclusive and binding on
all persons or entities, including the Company, any Affiliate, any Participant
and any person claiming any benefit or right under an Award or under the Plan.
     (c) To the extent not inconsistent with applicable law or the rules and
regulations of the principal securities market on which the Company’s securities
are listed or qualified for trading), including the applicable provisions of
Section 162(m) of the Code, the Committee may delegate to one or more officers
of the Company or a committee of officers the authority to take actions on its
behalf pursuant to the Plan.
4. AWARDS
     4.1. Performance Period; Performance Goals. Not later than the earlier of
(i) 90 days after the commencement of each fiscal year of the Company and
(ii) the expiration of 25% of the Performance Period, the Committee shall, in
writing, designate one or more Performance Periods, determine the Participants
for such Performance Periods and determine the performance goals for determining
the Award for each Participant for such Performance Period(s) based on
attainment of specified levels of one or any combination of the Performance
Criteria. Such performance goals may be based solely by reference to the
Company’s performance or the performance of an Affiliate, division, business
segment or business unit of the Company, or based upon the relative performance
of other companies or upon comparisons of any of the indicators of performance
relative to other companies. The Committee may also exclude charges related to
an event or occurrence which the Committee determines should appropriately be
excluded, including (a) restructurings, discontinued operations, extraordinary
items, and other unusual or non-recurring charges, (b) an event either not
directly related to the operations of the Company or not within the reasonable
control of the Company’s management, or (c) the cumulative effects of tax or
accounting changes in accordance with generally accepted accounting principles.
Such performance goals shall otherwise comply with the requirements of, Section
162(m) of the Code, and the regulations thereunder.
     4.2. Certification. At such time as it shall determine appropriate
following the conclusion of each Performance Period, the Committee shall
certify, in writing, the amount of the Award for each Participant for such
Performance Period.
     4.3. Payment of Awards. The amount of the Award actually paid to a
Participant may, in the sole discretion of the Committee, be less than the
amount otherwise payable to the Participant based on attainment of the
performance goals for the Performance Period as determined in accordance with
Section 4.1. The actual amount of the Award determined by the Committee for a
Performance Period shall be paid in cash or, to the extent provided in such plan
share awards under a shareholder-approved stock plan of the Company. Payment to
each Participant shall be made no later than the fifteenth day of the third
month following the end of the fiscal year of the Company in which the
applicable Performance Period ends. Payments to Participants who are employees
of Affiliates of the Company may be paid directly by such entities.
     4.4. Commencement or Termination of Employment. If a person becomes a
Participant during a Performance Period (whether through promotion or
commencement of employment) or if a person who otherwise would have been a
Participant dies, retires or is

- 3 -



--------------------------------------------------------------------------------



 



Disabled, or if the person’s employment is otherwise terminated, during a
Performance Period (except for cause, as determined by the Committee in its sole
discretion), the Award payable to such a Participant may, in the discretion of
the Committee, be proportionately reduced based on the period of actual
employment during the applicable Performance Period.
     4.5. Maximum Award. The maximum dollar value of an Award payable to any
Participant in any 12-month period is $2,500,000.
5. MISCELLANEOUS
     5.1. Amendment and Termination of the Plan. The Board may, from time to
time, alter, amend, suspend or terminate the Plan as it shall deem advisable,
subject to any requirement for stockholder approval imposed by applicable law,
including Section 162(m) of the Code. No amendments to, or termination of, the
Plan shall in any way impair the rights of a Participant under any Award
previously granted without such Participant’s consent.
     5.2. Section 162(m) of the Code. Unless otherwise determined by the
Committee, the provisions of this Plan shall be administered and interpreted in
accordance with Section 162(m) of the Code to ensure the deductibility by the
Company of the payment of Awards.
     5.3. Tax Withholding. The Company or an Affiliate shall have the right to
make all payments or distributions pursuant to the Plan to a Participant, net of
any applicable federal, state and local taxes required to be paid or withheld.
The Company or an Affiliate shall have the right to withhold from wages, Awards
or other amounts otherwise payable to such Participant such withholding taxes as
may be required by law, or to otherwise require the Participant to pay such
withholding taxes. If the Participant shall fail to make such tax payments as
are required, the Company or an Affiliate shall, to the extent permitted by law,
have the right to deduct any such taxes from any payment of any kind otherwise
due to such Participant or to take such other action as may be necessary to
satisfy such withholding obligations.
     5.4. Right of Discharge Reserved; Claims to Awards. Nothing in this Plan
shall provide any Participant a right to receive any Award or payment under the
Plan with respect to a Performance Period. Nothing in the Plan nor the grant of
an Award hereunder shall confer upon any Participant the right to continue in
the employment of the Company or an Affiliate or affect any right that the
Company or an Affiliate may have to terminate the employment of (or to demote or
to exclude from future Awards under the Plan) any such Participant at any time
for any reason. Except as specifically provided by the Committee, the Company
shall not be liable for the loss of existing or potential profit from an Award
granted in the event of the termination of employment of any Participant. No
Participant shall have any claim to be granted any Award under the Plan, and
there is no obligation for uniformity of treatment of Participants under the
Plan.
     5.5. Nature of Payments. All Awards made pursuant to the Plan are in
consideration of services performed or to be performed for the Company or an
Affiliate, division or business unit of the Company. Any income or gain realized
pursuant to Awards under the Plan constitute a special incentive payment to the
Participant and shall not be taken into account, to the extent permissible under
applicable law, as compensation for purposes of any of the employee benefit

- 4 -



--------------------------------------------------------------------------------



 



plans of the Company or an Affiliate except as may be determined by the
Committee or by the Board or board of directors of the applicable Affiliate.
     5.6. Other Plans. Nothing contained in the Plan shall prevent the Board
from adopting other or additional compensation arrangements, subject to
stockholder approval if such approval is required; and such arrangements may be
either generally applicable or applicable only in specific cases.
     5.7. Severability. If any provision of the Plan shall be held unlawful or
otherwise invalid or unenforceable in whole or in part by a court of competent
jurisdiction, such provision shall (a) be deemed limited to the extent that such
court of competent jurisdiction deems it lawful, valid and/or enforceable and as
so limited shall remain in full force and effect, and (b) not affect any other
provision of the Plan or part thereof, each of which shall remain in full force
and effect. If the making of any payment or the provision of any other benefit
required under the Plan shall be held unlawful or otherwise invalid or
unenforceable by a court of competent jurisdiction, such unlawfulness,
invalidity or unenforceability shall not prevent any other payment or benefit
from being made or provided under the Plan, and if the making of any payment in
full or the provision of any other benefit required under the Plan in full would
be unlawful or otherwise invalid or unenforceable, then such unlawfulness,
invalidity or unenforceability shall not prevent such payment or benefit from
being made or provided in part, to the extent that it would not be unlawful,
invalid or unenforceable, and the maximum payment or benefit that would not be
unlawful, invalid or unenforceable shall be made or provided under the Plan.
     5.8. Construction. As used in the Plan, the words “include” and
“including,” and variations thereof, shall not be deemed to be terms of
limitation, but rather shall be deemed to be followed by the words “without
limitation.”
     5.9. Unfunded Status of the Plan. The Plan is intended to constitute an
“unfunded” plan for incentive compensation and deferred compensation if
permitted by the Committee. With respect to any payments not yet made to a
Participant by the Company, nothing contained herein shall give any such
Participant any rights that are greater than those of a general creditor of the
Company.
     5.10. Governing Law. The Plan and all determinations made and actions taken
thereunder, to the extent not otherwise governed by the Code or the laws of the
United States, shall be governed by the laws of the State of Delaware, without
reference to principles of conflict of laws that might result in the application
of the laws of another jurisdiction, and shall be construed accordingly.
     5.11. Effective Date of Plan. The Plan shall be effective upon its approval
by the holders of the then outstanding securities of the Company entitled to
vote generally in the election of directors. The Plan shall be null and void and
of no effect if the foregoing condition is not fulfilled. The first award under
the Plan shall be for the fiscal year ending September 30, 2008.

- 5 -



--------------------------------------------------------------------------------



 



     5.12. Captions. The captions in the Plan are for convenience of reference
only, and are not intended to narrow, limit or affect the substance or
interpretation of the provisions contained herein.

- 6 -